                  Case 1:21-cv-01177-SAB Document 3 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JANESSICA PIMENTEL SANCHEZ,                        Case No. 1:21-cv-01177-SAB

12                    Plaintiff,                        ORDER DENYING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.                                         WITHOUT PREJUDICE AND REQUIRING
                                                        PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                   APPLICATION

15                    Defendant.                        (ECF No. 2)

16                                                      TWENTY-ONE DAY DEADLINE

17

18          Plaintiff Janessica Pimentel Sanchez filed a complaint on August 4, 2021, challenging a

19 final decision of the Commissioner of Social Security denying an application for disability
20 benefits. Plaintiff did not pay the filing fee in this action and instead filed an application to

21 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application states

22 their spouse’s income is $3,000 per month. (ECF No. 2 at 2.) Based on this amount of income,

23 it does not appear that Plaintiff would be entitled to proceed without prepayment of fees.

24          In assessing whether a certain income level meets the poverty threshold under Section

25 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

26 of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL
27 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2021 Poverty Guidelines

28 for the 48 contiguous states for a household of two is $17,420.00. 2021 Poverty Guidelines,


                                                    1
                 Case 1:21-cv-01177-SAB Document 3 Filed 08/05/21 Page 2 of 2


 1 https://aspe.hhs.gov/2021-poverty-guidelines (last visited July 27, 2021). Given the household

 2 income is more than twice this amount, Plaintiff’s application does not currently provide

 3 sufficient information for the Court to conclude that they are entitled to proceed in this action

 4 without prepayment of fees, and it appears they will be unlikely to do so. Nonetheless, the Court

 5 will allow and order Plaintiff to complete and file an Application to Proceed in District Court

 6 Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to complete

 7 and submit the long form application, Plaintiff must pay the filing fee in full.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

10          2.      The Clerk of the Court is directed to forward an in forma pauperis application

11                  (Long Form) to Plaintiff;

12          3.      Within twenty-one (21) days of the date of this order, Plaintiff shall either (1)

13                  pay the $402.00 filing fee for this action, or (2) file a long form application to

14                  proceed in forma pauperis without prepayment of the fee; and

15          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

16
     IT IS SO ORDERED.
17

18 Dated:        August 5, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                       2
